DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a 371 of PCT/US18/25033, which claims earliest benefit of U.S. Provisional Application 62/478,660, filed March 30, 2017. 

Election/Restrictions
2.	Applicant’s election without traverse of various species in the reply filed on December 08, 2021 is acknowledged.  Applicant has elected the species B) the polynucleotide is captured by a molecular inversion probe that comprises target arms that flank a target site on the nucleic acid, from the group of species of capturing the polynucleotide in step (b), drawn to claims 14, 23 and 33, the species D) plant, from the group of species of organism, drawn to claim 65, and the species J) the sequence of (f) is a polynucleotide molecule placed in a biologically compatible environment in vitro, from the group of species of sequence selected in step (f), drawn to claims 74-76.  Claims 1, 53 and 73 are generic to the elected species.  It is noted that the elected species B) the polynucleotide is captured by a molecular inversion probe that comprises target arms that flank a target site on the nucleic acid, was not identified upon an initial review of the prior art, while the species C) the polynucleotide is captured by a biotinylated probe, was identified, as discussed below.  It is also noted that claim 74, drawn to a sequence selected in step (f), should have been placed in this group of species.  In addition, it is noted that claim 78, drawn to a nucleic acid target portfolio 
 
Analysis of Subject Matter Eligibility under 35 U.S.C. 101
3.	It is noted that independent claims 1 and 73 generally recite the active steps of creating at least one edit or nucleotide variation in a polynucleotide at an intended target site, capturing the polynucleotide that comprises the intended target site, an off-target site, or a combination thereof, amplifying the captured polynucleotide to create a pool of polynucleotides, and sequencing the pool.  It is further noted that the claims also generally recite the steps of assessing the pool of polynucleotides to identify sequences corresponding to the intended target site, sequences corresponding to an off-target site, or combinations thereof (claims 1 and 73) and selecting at least one sequence from the identified sequences to include in a portfolio of intended target sites, potential off-target sites or combinations thereof within a genome of interest (claim 73).  Since the claims recite limitations that potentially include judicial exceptions in the form of abstract ideas relating to identifying and selecting sequences from a pool of sequenced 
Based on analysis of the claims using the revised guidelines, the claims are drawn to a process and are therefore directed to a statutory category in step 1.  In step 2, a two-prong inquiry is performed to determine if a claim is directed to a judicial exception wherein in the first prong, in the case of potential abstract ideas, limitations are evaluated to determine if the claims fall within the enumerated groupings of abstract ideas by reciting a mathematical concept, a mental process or certain methods of organizing human activity.  In the current claims, the steps of identifying and selecting sequences from a pool of sequenced polynucleotides, could, in some situations, be performed by a computer or processor if the number of sequenced polynucleotides is substantially large.  However, without further evidence, since there is no indication of how large the pool of sequenced polynucleotides is, the processing of a relatively small number of sequenced polynucleotides to identify and select sequences is a mental process that could conceivably be performed in the human mind, and therefore these limitations fall within the enumerated groupings of abstract ideas and are considered judicial exceptions.  Therefore, in the second prong of step 2, the claims are evaluated to determine if there are any additional elements recited in the claims beyond the judicial exceptions, and evaluating those elements to determine whether they integrate the exceptions into a practical application of the exception.  It is determined that the claims integrate the judicial exceptions into a practical application since the claimed 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-4, 33-41, 50, 52, 53, 65, 73, 75 and 77 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joung et al. (U.S. Patent Pub. No. 2017/0073747).
With regard to claim 1, Joung teaches a method of identifying and characterizing variations of an edited polynucleotide (methods are provided for genome-wide detection 
(a) creating at least one edit in a polynucleotide at an intended target site (following shearing of genomic DNA and ligation of 5’ single-tailed hairpin adapters comprising a single deoxyuridine nucleotide to the ends of the fragments, the closed fragments treated with a Cas9 nuclease complexed with a specific guide RNA (gRNA) to induce blunt-end cuts, paragraph 35 and Figure 1A, third step),
(b) capturing the polynucleotide that comprises the intended target site, an off- target site, or a combination thereof (following cleavage, the nuclease-induced blunt ends A-tailed and then a second hairpin adapter comprising next-generation sequencing primer site that is also a 3’ single-tailed hairpin adapter is ligated to these ends (see Figure 1A, third step), wherein the fragments comprising the hairpins may be pulled down and enriched using modifications such as biotin in the hairpin adapters, paragraphs 35 and 45),
(c) amplifying the captured polynucleotide of (b) to create a pool of polynucleotides (captured fragments comprising both 5’ and 3’ single-tailed adapters are nicked with a uridine-specific nicking enzyme, and are then amplified by PCR, paragraph 24 and Figure 1A, bottom),
(d) sequencing the pool of (c) (the amplified fragments are subjected to high-throughput sequencing, paragraph 69 and Figure 1A, bottom), and
(e) assessing the pool of polynucleotides to identify sequences corresponding to the intended target site, sequences corresponding to an off-target site, or 
With regard to claim 2, Joung teaches a method further comprising generating nucleic acid fragments of the captured polynucleotide and recovering said fragments to create an enriched DNA pool (captured molecules comprising hairpins on both ends are linearized into fragments with an enzyme mix to cleave at the deoxyuridine residue in the adapters, paragraph 36).
With regard to claims 3 and 4, Joung teaches a method further comprising characterizing the sequence composition of the enriched DNA pool to determine the nature of the enriched pool, wherein the nature of the enriched pool comprises the composition and abundance of each sequenced fragment species (sequence reads are mapped at three target sites in the VEGFA locus, each read marked by a rectangle, paragraph 25 and Figures 2A-B).
With regard to claim 33, Joung teaches a method wherein the polynucleotide in step (b) is captured by a biotinylated probe (hairpin adapters may be modified by biotin to allow capture of hairpin-containing fragments using streptavidin-coated magnetic beads, paragraph 45). 
With regard to claim 34, Joung teaches a method further comprising shearing of the polynucleotide prior to the capture step of (b) (genomic DNA from a cell type or organism is randomly sheared to a defined average length prior to ligating the adapters, paragraph 34 and Figure 1A, top). 
With regard to claims 35 and 37, Joung teaches a method further comprising comparing at least one sequence of (e) to a reference nucleic acid sequence, wherein 
With regard to claim 36, Joung teaches a method comprising aligning said at least one sequence of (e) with the reference nucleic acid sequence and identifying at least one difference between said sequence and the reference nucleic acid sequence (off-target cleavage sites were aligned for the VEGFA locus target sites and the negative control target site EMX1, paragraph 26 and Figure 3A-D). 
With regard to claim 38, Joung teaches a method further comprising cutting the captured polynucleotide of (b) into smaller fragments using random shearing or restriction digestion to generate a target site library of fragments (genomic DNA that may comprise Cas9 target sites from a cell type or organism may be randomly sheared to a defined average length, paragraphs 7 and 9 and Figure 1A, top). 
With regard to claim 39, Joung teaches a method wherein the polynucleotide of (a) is in an in vitro environment (the method is performed in vitro for defining genome-wide cleavage specificities of engineered nucleases such as CRISPR-Cas9 nucleases, paragraphs 3 and 5). 
With regard to claim 40, Joung teaches a method wherein the polynucleotide of (a) is from an oligonucleotide target site library (a library of DNA fragments without DNA double-stranded breaks is prepared for treatment with a Cas9 nuclease to efficiently mine for nuclease-induced cleavage sites, paragraphs 6 and 7).

With regard to claim 50, Joung teaches a method comprising performing steps (b), (c), and (d) in parallel so that multiple nucleic acids can be characterized (multiple fragments from a library may be analyzed simultaneously, Figures 1A and 2A).
With regard to claims 52 and 53, Joung teaches a method further comprising additional editing of the polynucleotide based on the assessment of the presence or absence of the intended target site edit, off-target site edit, or combination thereof, the method further comprising: evaluating the genotype or phenotype of a cell or an organism comprising the intended target site edit, off-target site edit, or combinations thereof, optionally under various conditions, at one or more time point(s), in one or more cell type(s) or tissue(s), or in different environments (the genomic DNA from a cell type or organism of interest and comparing the Cas9 nuclease cleaving results for a plurality of different guide RNAs, such as for determining which of the plurality of guide RNAs induced the fewest off-target double-stranded breaks, and thus is suitable for use in additional cleaving assays using the combination of the Cas9 nuclease and the guide RNA, paragraph 14). 
With regard to claim 65, Joung teaches a method wherein said organism is a plant, mammal, virus, insect, fungus, or microorganism (DNA may be obtained from mammalian, bacterial, or fungal cell, paragraph 15). 

(a) creating at least one nucleotide variation at an intended target site in a polynucleotide (following shearing of genomic DNA and ligation of 5’ single-tailed hairpin adapters comprising a single deoxyuridine nucleotide to the ends of the fragments, the closed fragments treated with a Cas9 nuclease complexed with a specific guide RNA (gRNA) to induce blunt-end cuts, paragraph 35 and Figure 1A, third step),
(b) capturing said polynucleotide that comprises at least one intended target site, an off-target site, or a combination thereof (following cleavage, the nuclease-induced blunt ends A-tailed and then a second hairpin adapter comprising next-generation sequencing primer site that is also a 3’ single-tailed hairpin adapter is ligated to these ends (see Figure 1A, third step), wherein the fragments comprising the hairpins may be pulled down and enriched using modifications such as biotin in the hairpin adapters, paragraphs 35 and 45),
(c) amplifying the captured polynucleotide of (b) to create a pool of polynucleotides (captured fragments comprising both 5’ and 3’ single-tailed adapters are nicked with a uridine-specific nicking enzyme, and are then amplified by PCR, paragraph 24 and Figure 1A, bottom),

(e) identifying from the pool of polynucleotides to sequences corresponding to the intended target site, sequences corresponding to an off-target site, or a combination thereof (sequencing reads are analyzed to map on-target and off-target cleavage sites, paragraphs 25 and 26 and Figures 2A-B and 3A-D), and
(f) selecting at least one sequence from (e) to include in the portfolio (a group of off-target sites were detected for four different guide RNAs and Cas9 nuclease, paragraph 79 and Table 1). 
With regard to claim 75, Joung teaches a method wherein the sequence of (f) is a polynucleotide molecule placed in a biologically compatible environment in vitro (the method is performed in vitro for defining genome-wide cleavage specificities of engineered nucleases such as CRISPR-Cas9 nucleases, including off-target sites, paragraphs 3, 5 and 79 and Table 1). 
With regard to claim 77, Joung teaches a method comprising a plurality of sequences of (f) (multiple off-target sites were detected for four different guide RNAs and Cas9 nuclease, paragraph 79 and Table 1). 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claim 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joung et al. (U.S. Patent Pub. No. 2017/0073747) in view of Li et al. (U.S. Patent No. 10,519,457).
	Joung teaches the limitations of claims 1-4, 33-41, 50, 52, 53, 65, 73, 75 and 77, as discussed above.  However, Joung does not teach a method wherein said plant is selected from the group consisting of: maize, rice, sorghum, rye, barley, wheat, millet, oats, sugarcane, turfgrass, switchgrass, soybean, canola, alfalfa, sunflower, cotton, tobacco, peanut, potato, tobacco, Arabidopsis, vegetable, and safflower.

	It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods of Joung and Li since both references teach methods for genome modification or editing using a guide RNA/Cas9 endonuclease system for introducing double strand breaks at specific target sites in the genome of cell type or organism.  While Joung teaches in vitro methods for genome-wide detection of potential nuclease on-target and/or off-target cleavage sites for purposes such as screening guide RNAs that induce the fewest off-target double-stranded breaks in a sample, Li teaches methods for genome modification with cells, including plant cells of plants such as maize or soybeans.  Thus, an ordinary practitioner would have been motivated to combine the methods of Joung and Li since Li provides endonuclease compositions, including those comprising a guide RNA/Cas9 endonuclease system specific for maize or soybeans that may be readily tested by the methods of Joung for in vitro analysis of on-target and off-target sites in the genomic DNA from these plants.  The compositions provided by Li are highly effective for 

Conclusion
11.	Claims 1-4, 33-41, 50, 52, 53, 65, 66, 73, 75 and 77 are patent eligible after review of the claims with regard to subject matter eligibility under 35 U.S.C. 101, as discussed above.  In addition, claims 1-4, 33-41, 50, 52, 53, 65, 66, 73, 75 and 77 are rejected over the prior art.  No claims are free of the prior art.  

Correspondence
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637